DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/10/2022 has been entered.

Response to Amendment
Applicant has submitted amendments to the claims on 02/10/2022. 
 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: adapter and software bot in claims 1, 11 and 16. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Regarding the adapter in claim 1, the adapter is given the following functions: receiving, determining categorization, mapping and determining a resolution. The claim does not provide any structure as to what the adapter is and therefore, the claim is interpreted under 35 USC 112(f).  
Regarding the software bot, the software bot is given the following function: perform an assigned task, one of an alert or error raised by the software bot.  The claim does not provide any structure as to what the bot is and therefore, the claim is interpreted under 35 USC 112(f).  
The instant specification shows adapters being part of a bot management framework in fig. 1. 0029 of the instant specification further teaches that the bot management framework is any special purpose computer. 
Therefore, any computer that performs the claimed function will be understood as being the adapter. 
The instant specification does not describe the structure of the bots and therefore any sort of computer that performs the same claimed function will be understood as corresponding to a software bot. 
Similar language is claimed in claim 11 and 16 and will be similarly interpreted.
Claim Rejections - 35 USC § 112
Claims 1-20 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1, 11 and 16 have been amended to recite an adapter used in a mapping process.  
However, the instant specification when describing the mapping process does not mention the adapter. Therefore, there is insufficient support for this amendment in the claim. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim limitations “receiving by an adapter”, “determining by the adapter”, “mapping by the adapter” and “software bot…to perform” in claims 1, 11 and 16 invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The instant specification does not define an algorithm in any understandable term including a mathematical formula, in prose in a flow chart, or in any other manner that provides sufficient structure as to how the generic placeholder's structure performs the claimed function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
	Therefore, claims 1, 11, and 16 are rejected as well as their respective dependent claims. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3-9, 11, 13-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Papadopoulos et al (US PUB. 20160285708, herein Papadopoulos) in view of Douik et al (US PUB, 6,012,152, herein Douik) in further view of Namkoong et al (US PUB. 20150121136, herein Namkoong). 

Regarding claims 1/11/16, Papadopoulos teaches A computer-implemented method executed by one or more processors, the method/one or more processors to perform operations/system comprising: 
receiving, by an adapter (0048 “An application running in (or in general, implemented by) the CCBS Server, hereafter called the Rules Processing Application (RPA)”,) and from a robotic process automation (RPA) system (0048 “application running…called the Rules Processing Application ( RPA), allows (optionally registered) users to specify rules (the User Rules) and then, by taking into account service quality criteria, create executable data processing functions known as decision making algorithms (DMA).”, the rule processing application corresponds to the robotic process automation system) connected to the adapter (0048), information regarding a software bot deployed within the RPA system to perform an assigned task (0048 “Execution of the DMAs can be distributed among the CCBS-Gs and the CCBS Servers, i.e., the processing units”, The software causing for the execution of the DMA’s correspond to the software bot.), the information including incident data from an anomaly in the RPA system occurring while the software bot performed the assigned task (0087 “the RPA may decide for the partitioning of the DMAs, based on service quality related parameters, such as”, 0088 “Overloading of the CCBS-G: For instance, if in a User Story, there are several instances of a complex LB which could all be executed by the same CCBS-G but would make its response time low,”, 0089 overloading is an anomaly that occurs during performing of an assigned task. Information regarding this anomaly is received.), the adapter being deployed to service the RPA system (0048), [and the anomaly comprising one of an alert and an error raised by the software bot]; 
mapping, by the adapter (0048), the received incident data (0088) [according to a common data model];
determining, by the adapter, a resolution for the anomaly based on an analysis through [a trained artificial intelligence (Al) model] of the mapped incident data (0088 “the RPA will decide how many instances of the LB should be executed by the GPE of LB, the CCBS-G, and the rest will be deployed in the CCBS Server. The decision may be…machine driven”, 0080 “the RPA may decide to repartition the DMAs without any user intervention”, 0087 “the RPA may decide for the partitioning of the DMAs” 0090); 
and executing the determined resolution (0088).
While Papadopoulos teaches a means for machine based determining of resolutions, Papadopoulos does not explicitly teach determining, by the adapter, categorization and assignment of the anomaly based on a semantic analysis of the incident data, and the anomaly comprising one of an alert and an error raised by the software bot, according to a common data model based on the categorization and the assignment of the anomaly the common data model being stored in a common data model repository connected to the adapter, and a trained artificial intelligence (Al) model.
Douik teaches and the anomaly comprising one of an alert and an error raised by the software bot (4:25-30 “top down approach is usually used to refine the diagnosis within a given domain by delegating the fault localization responsibility to lower level domains which are more likely to contain the faulty component” 1:20-25 “invention relates to software fault management”, the relevant domain of software is able to raise an error in its own domain)
mapping, by the adapter, the received incident data (taught by Papadopoulos) according to a common data model (col 13 line 40, “It analyzes performance and historical data and detects possible abnormal behaviors of what would eventually disturb the service” col 4 lines 55-58 “For these configuration management activities, a uniform data base and/or unique interfaces for the exchange of data is necessary. The use of such common database” col 3 line 55, col 12 line 6 “stored performance data”, mapping of data is done according to a common database) [based on the categorization and the assignment of the anomaly], the common data model being stored in a common data model connected to the adapter repository (4:55-58 “For these configuration management activities, a uniform data base and/or unique interfaces for the exchange of data is necessary. The use of such common database” col 3 line 55, col 12 line 6 “stored performance data”)
a trained artificial intelligence (Al) model (col 6 lines 32-34, “There are several existing knowledge-based and artificial intelligence (AI) techniques that can be used for fault diagnosis.”, col 6 lines 40-45 “Fault-Based Reasoning (FBR) is used in many diagnostic systems and reasons on the basis of common faults and troubleshooting to isolate a problem and suggest a subsequent repair” col 13 line 40, “It analyzes performance and historical data and detects possible abnormal behaviors of what would eventually disturb the service”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the machine based resolution teachings of Papadopoulos with the common database and artificial intelligence teachings of Douik since both references are directed towards fault management in software based systems and because Douik teaches a means for optimizing data accesses procedures and simplifying exchanging of relevant and consistent data (col 6 lines 55-60). 
Papadopoulos and Douik does not teach determining categorization and assignment of the anomaly based on a semantic analysis of the incident data, and based on the categorization and the assignment of the anomaly.
Namkoong teaches determining, by the adapter, categorization and assignment of the anomaly based on a semantic analysis of the incident data (0039 “the fault event analysis unit 220 performs... a keyword extraction and a syntactic analysis on raw data stored in the fault event storage unit 215 to primarily extract basic information about the fault event pertaining to a certain situation…FIG. 6 is a view illustrating raw data and summary information primarily extracted from the raw data. Thereafter, the fault event analysis unit 220 analyzes associations between respective pieces of fault event information extracted from a plurality of pieces of raw data”, 0040, fig. 7, semantic analysis is used for categorization and assignment of fault data.)
based on the categorization and the assignment of the anomaly (0039)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the machine based resolution teachings of Papadopoulos and the common database and artificial intelligence teachings of Douik with the keyword extraction of raw fault data teachings of Namkoong since Namkoong teaches a means for using this data in order to predicting and responding to a fault event (0014-0016). 
Regarding claim 3/13, Papadopoulos, Douik and Namkoong teach the method/non-transitory computer readable storage media of claim 1/11.
Douik further teaches further comprising: sending the resolution and mapped incident data for the anomaly to a unified view for display to an administrator (col 13 lines 8-15, “SFM system…provides…fault analysis”, col 13 line 64, “specific capabilities of the SFM system include:” col 14 lines 7-8 “presenting and justifying diagnostic reasoning (conclusions) to the users”, col 21 lines 35-35)

Regarding claim 4/14, Papadopoulos, Douik and Namkoong teach The method/non-transitory computer readable storage media of claim 1.
Papadopoulos further teaches wherein the anomaly is one of the software bot being overloaded, the software bot being underutilized, a metric approaching a threshold regarding a breach of a service level agreement (SLA), an exception raised by the software bot or process associated with the software bot, or a central processing unit (CPU) utilization of an infrastructure assigned to execute the software bot reaching a threshold (0087 “the RPA may decide for the partitioning of the DMAs, based on service quality related parameters, such as”, 0088 “Overloading of the CCBS-G: For instance, if in a User Story, there are several instances of a complex LB which could all be executed by the same CCBS-G but would make its response time low,”, 0048 “Execution of the DMAs can be distributed among the CCBS-Gs and the CCBS Servers, i.e., the processing units”, Utilization of the processing units are deemed to be above a threshold and is considered an anomaly.) 

Regarding claim 5/15, Papadopoulos, Douik and Namkoong teach the method/non-transitory computer readable storage media of claim 1/11.
Papadopoulos and Douik further teaches wherein the resolution includes allocating the anomaly to a user group (col 13 lines 12-14). 

Regarding claim 6/17, Papadopoulos, Douik and Namkoong teach The method/system of claim 1/16.
Papadopoulos further teaches wherein the resolution includes steps to proactively bring the software bot to a designated performance level ‘(0088 “Overloading of the CCBS-G: For instance, if in a User Story, there are several instances of a complex LB which could all be executed by the same CCBS-G but would make its response time low, the RPA will decide how many instances of the LB should be executed by the GPE of LB, the CCBS-G, and the rest will be deployed in the CCBS Server.”, an understanding of the time needed to perform the task takes place and the system proactively takes steps to bring the execution to a proper response time.)

Regarding claim 7/18, Papadopoulos, Douik and Namkoong teach the method/system of claim 1/16.
Papadopoulos further teaches wherein the resolution includes following an escalation procedure that includes alerting a bot controller assigned to the software bot of the anomaly and determined resolution (0090 “comprise multiple CCBS-Gs able to execute in parallel DMAs of a single User Story after the partitioning from the RPA. Those CCBS-Gs may be distributed to several independent LANs and each one of them can communicate with a set of Things in its LAN.” The RPA determines a need for partitioning. The new CCBS-Gs are informed of the anomaly and the resolution which is for them to execute the parallel DMAs. This is an escalation procedure.)

Regarding claim 8, Papadopoulos, Douik and Namkoong teach the method of claim 1. 
Douik further teaches further comprising: persisting the incident data mapped according to the common data model (col 13 line 40, “It analyzes performance and historical data and detects possible abnormal behaviors of what would eventually disturb the service” col 4 lines 55-58 “For these configuration management activities, a uniform data base and/or unique interfaces for the exchange of data is necessary. The use of such common database” col 3 line 55, col 12 line 6 “stored performance data”).

Regarding claim 9/19, Papadopoulos, Douik and Namkoong teach the method/system of claim 1 and 16. 
Papadopoulos and Douik teach wherein the Al model is trained using historical events (Douik, col 6 lines 32-34, “There are several existing knowledge-based and artificial intelligence (AI) techniques that can be used for fault diagnosis.”, col 6 lines 40-45 “Fault-Based Reasoning (FBR) is used in many diagnostic systems and reasons on the basis of common faults and troubleshooting to isolate a problem and suggest a subsequent repair” col 13 line 40, “It analyzes performance and historical data and detects possible abnormal behaviors of what would eventually disturb the service”) of the RPA system (Papadopoulos 0048).
Claim 2 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Papadopoulos et al (US PUB. 20160285708, herein Papadopoulos) in view of Douik et al (US PUB, 6,012,152, herein Douik) in further view of Namkoong et al (US PUB. 20150121136, herein Namkoong) in further view of Patterson et al (US PUB. 20160343244, herein Patterson). 

Regarding claims 2/12, Papadopoulos, Douik, and Namkoong teach the method/non-transitory computer readable storage media of claim 1.
Papadopoulos further teaches mapping the received incident data (0088) and the RPA system (0048).
Papadopoulos, Douik, and Namkoong do not teach further comprising: before mapping the received incident data, validating the received incident data according to data validation rules assigned to the RPA system based on metadata included in the received information.
 Patterson teaches further comprising: before mapping the received incident data, validating the received incident data according to data validation rules assigned to the RPA system based on metadata included in the received information (0032 “a motion detector could be configured to analyze the heat signature… A metadata representation of the result of that analysis would be a message or data…analyzes 58 the metadata to validate whether the received indication from one or more of the sensor types 28a actually represents a valid event or whether it represents a false alarm occurrence… The intrusion detection panel evaluates the metadata and outputs from all sensors in a logical manner with respect to each other, and the environment, to make an intelligent decision as opposed to just transferring a sensor input to a signal output”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the machine based resolution teachings of Papadopoulos and the common database and artificial intelligence teachings of Douik and the keyword extraction of Namkoong with the metadata validation of sensed condition teachings of Patterson since the cited references are all directed towards the understanding of faults within a system and because Patterson teaches a means for minimizing false alarms that are sent for analysis (0032). 

Claim 10 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Papadopoulos et al (US PUB. 20160285708, herein Papadopoulos) in view of Douik et al (US PUB, 6,012,152, herein Douik) in further view of Namkoong et al (US PUB. 20150121136, herein Namkoong) in further view of Hosek et al (US PUB. 20150346717, herein Hosek). 

Regarding claim 10/20, Papadopoulos, Douik, and Namkoong teach the method/system of claim 1.
Papadopoulos further teaches software bot (0048).
Papadopoulos, Douik, and Namkoong do not explicitly teach wherein receiving the information regarding the software bot occurs at a scheduled interval and comprises a delta of any previous information received.
Hosek does teach wherein receiving the information regarding the software bot occurs at a scheduled interval and comprises a delta of any previous information received (0068 “setting the sampling period for data recording, setting the trigger mode for data recording (e.g., on event, on start of move, on end of move, when above threshold, when below threshold, with delay), setting the number of samples to be recorded, and setting the mechanism to stop data recording (e.g., when specified, on event, on end of move, on error, with delay).”, sampling period corresponds to a scheduled interval. The different sampling periods will show the change in the information received and that corresponds to the delta.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the machine based resolution teachings of Papadopoulos and the common database and artificial intelligence teachings of Douik and the keyword extraction teachings of Namkoong with the data collection for diagnostic purposes teachings of Hosek because the cited references are directed towards diagnosing faults in a system and because Hosek teaches a means for improved monitoring of conditions and diagnosing faults (0021). 

Regarding claim 20, Papadopoulos, Douik, and Namkoong teach the system of claim 16.
Papadopoulos further teaches software bot (0048).
Papadopoulos, Douik, and Namkoong do not explicitly teach wherein receiving the information regarding the software bot occurs at a scheduled interval and comprises a delta of any previous information received
Hosek does teach wherein receiving the information regarding the software bot occurs at a scheduled interval and comprises a delta of any previous information received (0068 “setting the sampling period for data recording, setting the trigger mode for data recording (e.g., on event, on start of move, on end of move, when above threshold, when below threshold, with delay), setting the number of samples to be recorded, and setting the mechanism to stop data recording (e.g., when specified, on event, on end of move, on error, with delay).”, sampling period corresponds to a scheduled interval. The different sampling periods will show the change in the information received and that corresponds to the delta.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the machine based resolution teachings of Papadopoulos and the common database and artificial intelligence teachings of Douik and the keyword extraction teachings of Namkoong with the data collection for diagnostic purposes teachings of Hosek because the cited references are directed towards diagnosing faults in a system and because Hosek teaches a means for improved monitoring of conditions and diagnosing faults (0021).
Response to Arguments
Applicant's arguments filed 02/10/2022 have been fully considered but they are not persuasive. 
In response to applicant's argument that Papadopoulos and Douik are nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Papadopoulos teaches a means for managing a network of things and applications that are distributed based on a centralized cloud-based processing unit (Papadopoulos, abstract) while Douik is further involved in manipulation of data for enhancing telecommunication networks. These two cited references, under broadest reasonable interpretation, are analogous to an application of technology for manipulating data and/or communicating with other digital systems and are further involved in the field of determining anomalies and errors in software-based systems.   
Pages 9 and 10 argue that the cited prior art does not teach performing the claimed functions using an adapter and further do not teach common data model connected to an adaptor. 
As shown above, adapter has been interpreted under 35 USC 112(f) since adapter is a generic placeholder that has been given multiple functions without describing the structure of the adapter. The instant specification has explained the adapter to be part of a computer. Therefore, any computer that performs the functions of the adapter has been deemed to be an adapter. 
Papadopoulos teaches that the RPA system is connected to the adapter since the RPA is part of a server (0048). The use of this server corresponds to performing the claimed functions by an adapter under broadest reasonable interpretation. Similarly, Douik teaches the use of adapters since Douik teaches a means for performing the claimed functions using databases (4:55-58). The database is a computer-based database (216:15-20, 2:50-60). 
Applicant further argues that Douik does not teach common data model connected to an adapter where the adapter maps the incident data. However, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Therefore, claims 1, 11, and 16 are rejected and their dependent claims are rejected as well. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMEEM SIDDIQUEE whose telephone number is (571)272-1627. The examiner can normally be reached M-F 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on 571-272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.D.S./Examiner, Art Unit 2116                                                                                                                                                                                                        /KENNETH M LO/Supervisory Patent Examiner, Art Unit 2116